Voobhies, J.
The plaintiff sues to recover the sum of $383 70, the alleged difference betw'een the sample and the rice purchased by him from the defendant, and also for charges, insurance, cooperage, interest and broker’s commission.
*189The sale having been perfected by delivery, the plaintiff’s remedy, in case the thing' sold contained redhibitory vices or defects as merely diminished its value, was to resort either to the action of redhibition or to the action for a diminution of price. 0. 0. 2496, 2519, 2520.
The plaintiff having disposed of the rice which he purchased from the defendant, resorted to the action for a reduction of price. This he could do, because when a deceit is practised on a vendee, “ whether he gains or loses, by the subsequent sale of the thing, his right to the action quanti minoris remains perfectly the same.” 1 N. S. 318.
The evidence, it is true, establishes some difference in the quality of a small portion of the article sold, but it is so unsatisfactory as to the amount of that difference, that it is impossible for us to ascertain the reduction of the price to which the plaintiff would be entitled..
It is therefore ordered and decreed, that the judgment of the District Court be affirmed, with costs.